Per Curiam.

R.C. 2953.21 through 2953.23 provide no exact timetable for determinations or hearings on petitions seeking postconviction relief pursuant to its provisions. Considering the times for pleading allowed by the statutes, a period of approximately two months between the filing of the petition in the trial court and the filing of this mandamus action is not a sufficient length of time to require the extraordinary remedy of mandamus. See State, ex rel. Lowe, v. Common Pleas Court (1977), 49 Ohio St. 2d 168 [3 O.O.3d 215].
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.